Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, “a geometric center” is indefinite in that it is not defined relative to what such a center is an attribute.  Here it is not clear if such is a center of the body, faceplate or the golf club in general.  Similarly, “a maximum faceplate height” is indefinite in that how such is to be measured is not defined.  Such a height can be from the ground, horizontal axis, the sole, the crown, the return or some other undefined feature. 
	Similarly, the term “offset toward” does not clearly define the perspective from which this direction is defined.  The angle of the club from which this offset is measured will cause it to vary.  Presumably if such is measured from a perspective perpendicular to the face, or the like, such should be positively recited in the claim. 
	“Aa center of the ellipsoidal central region” interpreted as generally defined to be the midpoint of both the major and minor axes such as at [047] and [048] of the specification. 

Claim Rejections - 35 USC § 103
Claim(s) 1-12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin et al. 8,272,975 and further in view of Matsunaga et al. 6,478,693 and further in view of Galloway et al. 6,800,040.
As set forth in the previous office action;
“As to claims 1 and 7, Morin shows a golf club head inherently having a characteristic time considered to be normal and being clearly anticipated are a body having a crown portion, a sole portion, a toe portion, a heel portion, a rear portion defining an inner cavity and a face plate having a front surface; a rear surface; a geometric center inherently being capable of being defined with an origin of a coordinate system having a horizontal axis extending from near the heel portion to near the toe portion, and a vertical axis extending from near the crown portion to near the sole portion, perpendicular to the horizontal axis.
Where a maximum faceplate height spaced horizontally away from the geometric center is most broadly related to the orientation of the club head, Morin is inherently capable of being held such that there is a chosen point on the face plate defined as the maximum faceplate height such that it is at least 0.2 inch away horizontally. 
His fig. 4 shows a thickness measured between the front surface and the rear surface, wherein the thickness varies at different locations across the face plate to define a variable thickness profile with a minimum thickness of the face plate 424; a transition region 422 between the peripheral region and the central region 420; and an ellipsoidal central region 920 comprising a maximum thickness.
Morin is considered capable of being held and oriented such that a center of the central region is vertically aligned at the location where the maximum faceplate height occurs.  

Fig. 9 is considered to show where a geometric center of the face plate is located in the central region as called for by claims 2 and 8. 
Fig. 4 is considered to show where the thickness of the face plate in the transition region 422 tapers between the maximum thickness of the face plate in the central region 420 and the minimum thickness of the face plate in the peripheral region 424 as called for in claims 3 and 9
Orienting the club head of Morin with a more upright lie would inherently result in the structural relationship of a maximum faceplate height being located closer to a toe end of the faceplate than a heel end of the faceplate as called for in claims 4 and 10.
 	Claims 5 and 11 most broadly requires that the central region of Morin be capable of being divided into a first side and second side separated by a minor axis such that their area are equal, or 1.0.  Inherently, in the central region; the first side is located between the minor axis and the toe portion; the second side is located between the minor axis and the heel portion; and a ratio measured as the surface area of the first side of the central portion to the surface area of the second side of the central portion is 1.0.  Such is considered an inherent relationship of the central region of morin 922 shown in fig. 9
	The face plate of Morin is inherently can be illustrated and defined to have an upper heel-side quadrant, a upper toe-side quadrant, a lower heel-side quadrant, and a lower toe-side quadrant, wherein a greater percentage of the total surface area of the central region is located in the upper toe-side quadrant than in one or more of the lower heel-side quadrant, the upper heel-side quadrant, and the lower toe-side quadrant as called for by claims 6 and 12.”
	Claim 1 now has been amended to further limit the shape of the elliptical central region of the thickened face plate to a symmetrical ellipse where the top and bottom sides are equivalent in length.  Morin clearly teaches that the shape of his ellipsoidal central region need not be irregular but can be designed to “maximize the performance” (col. 8, ln. 20) by controlling the geometry of the thickened central region 1020 as it relates to the ball impact with the striking face.  While applicant’s arguments suggest that Morin is only concerned with a central region shape that relates to the shape of the perimeter of the striking face, such are not elements of the claim. Nor is such considered necessary for the practice of his invention. Such does not mean that they need be similar in shape, but only that that their respective shapes are related and the performance of the face is dependent upon such a consideration when designing the shape of the central region.  Even, if such were true that he saw some similarity in shape as necessary, applicant’s claim 1 is now believed to be best shown in his fig. 11 which shows the similarity of shape between the central region and outer perimeter of the striking face. Regardless, fig. 9 of Morin suggest an ellipsoidal central region there the top and bottom lengths of 921 are equivalent as is now claimed.  While he does not explicitly discuss his illustration as having equal lengths on the top and bottom of his elliptical shaped central portion, in the alternative to a pure anticipation rejection, the prior art teaches in such thickened central portions using a regular shaped ellipse is not new as in 9 of Matsunaga. To have selected an elliptical shape defined by top and bottom sides of equivalent would have been obvious in the design of a club like that of Morin on order to adjust the flex of the face to obtain a larger sweet spot (col. 5, ln. 11, Matsunaga). Here applicant is doing nothing more than is know in the prior art with respect to using different shapes of face thickness in order to design the flex across areas of the face as desired.”

With respect to the previous grounds for rejection under 35 U.S.C.
    PNG
    media_image1.png
    23
    8
    media_image1.png
    Greyscale
102(a) (2), the proper legal basis for the obviousness rejection has been applied above as being under 35 U.S.C. 103. 
While Morin shows a thickened central face portion that is concerned with its size and shape, he does not appear to discuss the location with respect to a geometric center (of either the face or body of the club). 
	Matsunaga is applied to teach the relationship of the center of the thickened portion of such clubs to the geometric center.  In his fig. 1, he clearly shows a club in its address position and the relative centers of the thickened portions of his face plate to the center of the club “C”.
He teaches that adjusting this relationship results in know performance characteristics and that adjusting such provides a necessary “reinforcing effect” for off-center impact (col. 1, ln. 45) and “sufficient repulsion force” (ln. 49).  He further teaches distancing he first thickened center by at least 1mm from that of the face center (col. 2, ln. 6).  This improves durability and efficiency when “in the case where off=center impact in which the hitting pint is displace form the face enter or from the centroid of the face surface occurs frequently” (ln. 47).  He teaches that such a relationship can control the flex distribution (col. 5, ln. 4) across the face as shown in figs. 3 and 4. Where he shifts his maximum flexure region towards the toe by shifting his relative centers heelward, it would logically suggest that when the opposite results would be desired, shifting the center toeward as claimed in the instant invention would place more flex in the heel.  As such, it would have been obvious to have shifted his thickened central portion at least .2 inches as claimed to increase the flex of the face in the heel as can be determined by a computer analysis (col. 5, ln. 5).  As such applicant’s remarks fail to show where the prior art in combination fails to fairly teach the obviousness of adjusting the relative centers of the thickened elliptical face plate to that of the club in order to obtain the desired results for a desired use and performance of the club.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
	The relationship of the geometric center of the faceplate 111 to the center of the elliptical region 102 offset toeward is further taught in fig. 12 of Galloway. 
Here the combination of the prior art teaches how one would adjust and position the center of a thickened elliptical portion of a face plate with respect to a geometric center of a club in order to obtain the desired durability and flex across the face of the club.  Here applicant’s arrangement produces known and expected results that can easily be obtained through computer modeling in order to determine is the design of the face will perform as desired in accordance with the desired characteristics of the club for it intended use. 
Conclusion
Applicant's arguments filed 10/24/22 have been fully considered but they are not persuasive. 
Applicant’s amendments and remark with respect to the prior rejections under 35 U.S.C. 112(b) are noted.  The rejection remains in view of the issues listed in the grounds for rejection above. 
Applicant’s amendments and remarks with respect to Morin and Matsunaga are treated above in the new grounds for rejection.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711